Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the claims filed 3/26/2019.  Claims 1-20 are pending.  Claims 1-20 have been amended.  Claims 1 (software per-se), 8 (a method), and 15 (a non-transitory CRM) are independent.

Response to Arguments
Applicant’s arguments, see page 9, filed 10/05/2021, with respect to the abstract idea rejection of claims 1, 8 and 15 have been fully considered and are persuasive.  The utilization of a virtual node is not a mental process.  The abstract idea rejections of claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18, and 19 has been withdrawn. 

Applicant's arguments filed 10/05/2021 have been fully considered but they are not persuasive. 
Regarding the statutory subject matter 101 rejection of claims 1-7.  Stating that a system is a “hardware-implemented” system while requiring only non-physical elements does not alter the non-statutory nature of the software system.  This rejection is typically obviated by requiring memory, devices, microprocessors or other physical elements to avoid a software per-se interpretation. 

Goel § 3 discloses a blockchain “ordering service” that enqueues transactions according to a determined priority.  Therefore, Goel discloses a blockchain service or a blockchain as a service.  
 Applicant further notes “Applicant’s request that the Examiner explicitly point out where or explain how GOEL or SCHJULER disclose a Baas provider”.  However, Applicant’s specification does not provide an explicit definition of a BaaS provider, nor does Applicant’s arguments describe what the elements of a BaaS provider are.  Thus, the claim element “Baas provider” is reasonably interpreted as a service providing blockchain functionality. 

Further, Applicant’s IDS filed 11/20/2021 includes the NPL reference “Blockchain as a Service (BaaS): Providers and Trust” by Singh et al. which contains the following description:
“BaaS entails a service provider offering and managing various components of a DLT infrastructure.  The precise nature of a BaaS deployment depends on the service provider, application specifics, and the customer goals.”  Note that DLT is described as a distributed ledger technology, a synonym for blockchain. 
Goel contemplates a similar structure by which plural entities use a blockchain in § 1: “For instance, a supply chain network may comprise of manufacturers, suppliers, retailers, logistic providers, warehouses and financiers, and the ledger would include 
In other words, Goel discloses a system that functions as a BaaS while not utilizing the BaaS term. 

Applicant’s further remarks are similar to those addressed and are not persuasive for the reasons discussed above. 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to software per-se.  Claim 1 is designated a “hardware-implemented system”; however, each element of the ‘hardware’ system is software.  Software is not a physical element and a system comprising solely software is a non-physical system.  Software is none of a process, machine, manufacture, nor composition of matter for purposes of § 101.  As such, claim 1, and dependent claims 2-7 are non-statutory.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel et al., “Resource Fairness and Prioritization of Transactions in Permissioned Blockchain Systems” (published 2018) in view of Schuler et al., US 2020/0127812 (filed 2018-10), and Mercuri et al., US 2019/0013948 (filed 2018-05). 
With respect to claims 1, 8, and 15 Goel discloses a software system/method/CRM comprising:
A hardware-implemented system, comprising: a first queue configured to store (“In order to support weighted fair queueing for multiple priority levels, we propose to have N queues corresponding to N priority levels.” Goel § 3) …; a second queue configured to store (“In order to support weighted fair queueing for multiple priority levels, we propose to have N queues corresponding to N priority levels.” Goel § 3) …; and 
a blockchain-as-a-service (Baas) provider comprising: (“priority is then enforced by the ordering service which supports weighted fair queueing for the different priority classes” Goel § 3. The ordering service manages the order of transactions on a blockchain. A service operating a blockchain.)
… receive an entry to be added to a new blockchain block (“Incoming transactions from multiple client applications are ordered by the OSN.” Goel § 2. The ordering service manages the order of transactions on a blockchain.) …, and 
a fast path service provider configured to: 
receive the entry from the … node, (“Incoming transactions from multiple client applications are ordered by the OSN.” Goel § 2. The ordering service manages the order of transactions on a blockchain.)
send the entry to the first queue when the entry (“In order to support weighted fair queueing for multiple priority levels, we propose to have N queues corresponding to N priority levels.” Goel § 3) …, and
send the entry to the second queue (“In order to support weighted fair queueing for multiple priority levels, we propose to have N queues corresponding to N priority levels.” Goel § 3) ….

Goel does not disclose:
confirmed entries 
pending entries that are not confirmed 
a virtual node configured to [receive an entry to be added]
from a blockchain application in a node
satisfies a first set of policies 
when the entry does not satisfy the first set of policies 

Schuler discloses:
confirmed entries (See Applicant’s specification ¶ 10: “The first queue stores confirmed entries to be submitted for consensus without validation”, confirmed entries means non-validated entries: “the distributed ledger may comprise one or more data records that have not yet been validated by the nodes (e.g., the distributed ledger allows proposed data records to be written regardless of validity). ... the distributed ledger may comprise all proposed data records submitted to the distributed ledger, while the second distributed ledger comprises only validated proposed data records.” Schuler ¶ 128. See also Schuler ¶ 82, cloud service system.)
pending entries that are not confirmed (“the distributed ledger may comprise one or more data records that have not yet been validated by the nodes (e.g., the distributed ledger allows proposed data records to be written regardless of validity). ... the distributed ledger may comprise all proposed data records submitted to the distributed ledger, while the second distributed ledger comprises only validated proposed data records.” Schuler ¶ 128)
satisfies a first set of policies (all data records: “the distributed ledger may comprise one or more data records that have not yet been validated by the nodes (e.g., the distributed ledger allows proposed data records to be written regardless of validity). ... the distributed ledger may comprise all proposed data records submitted to the distributed ledger, while the second distributed ledger comprises only validated proposed data records.” Schuler ¶ 128)
when the entry does not satisfy the first set of policies (data records that have been validated: “the distributed ledger may comprise one or more data records that have not yet been validated by the nodes (e.g., the distributed ledger allows hile the second distributed ledger comprises only validated proposed data records.” Schuler ¶ 128)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Goel with Schuler by including two blockchains in the system of Goel, one which data records are written without validation and another which validated data records are stored, and using respective priority queue systems for said respective blockchains.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the two blockchains of Schuler in the system of Goel in order to allow data to be added to the blockchain quickly, without waiting for validation, Schuler ¶ 128.

Goel in view of Schuler does not disclose:
a virtual node configured to [receive an entry to be added]
from a blockchain application in a node 

Mercuri discloses:
a virtual node (“FIG. 2 depicts a single virtual node” Mercuri ¶ 44) configured to (“The event stack 104 queues one or more events. For example, the event stack 104 may be a service on a cloud platform using some or all of the components described in FIG. 2 to receive data from multiple sources and queue the data for other services in the  (“the system 100 may allow one or more components to be used to allow interaction between the blockchain object 108 and other services or applications. Examples of other services include Product as a Service (PaaS), Infrastructure as a Service (IaaS), and System as a Service (SaaS). For example, the system 100 may allow a machine-based interaction to create, authorize, manage and deploy the blockchain object 108” Mercuri ¶ 115)
from a blockchain application (“FIG. 3 below describes one example of components that may be implemented by the computing device 101. FIG. 3 includes components that may use the cloud architecture described in FIG. 2.” Mercuri ¶ 34) in a node (“The input oracle 115 may translate data of different communication protocols and different data formats. The input oracle 115 may forward the events after processing to the event stack 104.” Mercuri ¶ 157)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Goel in view of Schuler with Mercuri by implementing the system in the virtual machine blockchain system of Mercuri and receiving processing commands in said virtual machine blockchain.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Goel in view of Schuler with Mercuri in order to allow efficient scaling of the data processing system of Goel in view of Schuler, allowing the system to expand and reduce capacity based on need.



As to claims 3, 10 and 17, Goel in view of Schuler and Mercuri discloses the system/method/CRM of claims 1, 8, and 15 and further discloses:
Wherein the first set of policies are stored in the virtual node or the fast path service provider.
(the fast path service provider sorts entries according to policy, thus the policy is ‘stored’ on the fast path service in some manner. “Incoming transactions from multiple client applications are ordered by the OSN.” Goel § 2. The ordering service manages the order of transactions on a blockchain.)

With respect to claims 6 and 13, Goel in view of Schuler and Mercuri discloses the system/method/CRM of claim 1, 8, and 15 and further discloses:
wherein the fast path service provider comprises at least one of: a Baas manager (the fast path service ‘OSN’ of Goel can be considered a Baas manager: “Incoming transactions from multiple client applications are ordered by the OSN.” Goel § 2. The 

With respect to claims 7, 14, and 20, Goel in view of Schuler and Mercuri discloses the system/method/CRM of claim 1, 8, and 15 and further discloses:
Wherein the Baas provider controls generation of the new block (“the OSNs generate the block by reading transactions from multiple transaction queues (see Algorithm 1).” Goel § 3.3). 

Goel in view of Schuler and Mercuri does not disclose:
when consensus is obtained.

Schuler further discloses:
when consensus is obtained.
(“in order for a new block to be added to the blockchain, a pending data record or transaction may be proposed to be added to the blockchain. The nodes may then, via a “consensus algorithm” or “consensus mechanism,” come to a consensus as to the contents of the data to be added in the blockchain.” Schuler ¶ 103).

A person of ordinary skill in the art before the effective filing date of the claimed invention would have further combined Goel in view of Schuler and Mercuri with Schuler by performing a consensus on data to be added to a blockchain, as in Schuler ¶ 103.  It would have been obvious to a person of ordinary skill in the art before the effective filing 

With respect to claim 19 Goel in view of Schuler and Mercuri discloses the CRM of claim 15 and further discloses:
wherein the fast path service provider is further configured to: 
place the entry into the first queue when the second set of policies are satisfied; and (“In accordance with the priority decided by priority consolidator, the transaction is submitted to the designated queue for that priority.” Goel § 3. See also Goel § 3.2.  When the second set of policies is satisfied, i.e. storage in the distributed ledger of Schuler that has unvalidated data records. “the distributed ledger may comprise one or more data records that have not yet been validated by the nodes (e.g., the distributed ledger allows proposed data records to be written regardless of validity). ... the distributed ledger may comprise all proposed data records submitted to the distributed ledger, while the second distributed ledger comprises only validated proposed data records.” Schuler ¶ 128))
place the entry into the second queue when the second set of policies are not satisfied. (“In accordance with the priority decided by priority consolidator, the transaction is submitted to the designated queue for that priority.” Goel § 3. See also Goel § 3.2. When the second set of policies is not satisfied, i.e. storage in the distributed ledger of Schuler that has only validated data records.)


Claims 4, 5, 11, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel et al., “Resource Fairness and Prioritization of Transactions in Permissioned Blockchain Systems” (published 2018) in view of Schuler et al., US 2020/0127812 (filed 2018-10), Mercuri et al., US 2019/0013948 (filed 2018-05), and Seger, US 2017/0124556 (filed 2016-09).
With respect to claims 4, 11, and 18, Goel in view of Schuler and Mercuri discloses the software/method/CRM of claims 1, 8, and 15 and further discloses:
wherein the fast path service provider is further configured to:
identify that entry satisfies the first set of policies; (“In accordance with the priority decided by priority consolidator, the transaction is submitted to the designated queue for that priority.” Goel § 3. See also Goel § 3.2.  When the second set of policies is satisfied, i.e. high priority.)

Goel in view of Schuler and Mercuri does not disclose:
submit the entry to a consensus protocol based on the identification; and
determine whether the entry satisfies a second set of policies when the entry fails to obtain consensus.

Schuler further discloses:
submit the entry to a consensus protocol based on the identification; and
 (“in order for a new block to be added to the blockchain, a pending data record or transaction may be proposed to be added to the blockchain. The nodes may then, via 

A person of ordinary skill in the art before the effective filing date of the claimed invention would have further combined Goel in view of Schuler and Mercuri with Schuler by performing a consensus on data to be added to a blockchain, as in Schuler ¶ 103.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further combine Goel in view of Schuler with Schuler in order to perform the processes necessary to add blocks to a distributed ledger, Schuler ¶ 103.

Goel in view of Schuler and Mercuri does not disclose:
determine whether the entry satisfies a second set of policies when the entry fails to obtain consensus.

Serger discloses:
determine whether the entry satisfies a second set of policies (“If a minority failed to arrive, the nodes 405 in that minority may be placed in passive mode 630, and events may be re-queued for the next block 665.” Seger ¶ 112) when the entry fails to obtain consensus. (“In order to correctly write a block, each of the nodes 405 may need to have every other active node's 405 event list. If an event list is missing from a subset of nodes 405 due to timeout, their block calculation may be inaccurate and that round of consensus may fail, triggering a re-queueing of events” Seger ¶ 109.)

A person of ordinary skill in the art would have modified Goel in view of Shuler and Mercuri with Seger by attempting to write a block to the chain through consensus after enqueueing the block (Goel § 3), and resubmitting the block again if the minority failed to arrive at consensus (as in Seger ¶¶ 109 and 112).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Goel in view of Schuler and Mercuri with Seger in order to recover from a failed consensus due to differing data states by resubmitting the consensus request again, thereby overcoming issues with state synchronization in a distributed ledger system.

With respect to claims 5 and 12 Goel in view of Schuler discloses the software/method of claim 4, and 11 and further discloses:
wherein the fast path service provider is further configured to: 
place the entry into the first queue when the second set of policies are satisfied; and (“In accordance with the priority decided by priority consolidator, the transaction is submitted to the designated queue for that priority.” Goel § 3. See also Goel § 3.2.  When the second set of policies is satisfied, i.e. storage in the distributed ledger of Schuler that has unvalidated data records. “the distributed ledger may comprise one or more data records that have not yet been validated by the nodes (e.g., the distributed ledger allows proposed data records to be written regardless of validity). ... the distributed ledger may comprise all proposed data records submitted to the distributed hile the second distributed ledger comprises only validated proposed data records.” Schuler ¶ 128))
place the entry into the second queue when the second set of policies are not satisfied. (“In accordance with the priority decided by priority consolidator, the transaction is submitted to the designated queue for that priority.” Goel § 3. See also Goel § 3.2. When the second set of policies is not satisfied, i.e. storage in the distributed ledger of Schuler that has only validated data records.)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, specifically:
Herrin et al., US 11,139,980, discloses a blockchain as a service is a blockchain system implemented on a cloud.
Wang, US 11,126,596, discloses consensus policies applied by a blockchain. 3



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


                                                                                                                                                                                    

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W CHAO/Examiner, Art Unit 2492